Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 28-31, 34-37, 40-43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over ZHE (US Pub. No: 2018/0041453 A1) in view of LIM et al. (US Pub. No: 2016/0174021 A1).
Regarding claim 28, ZHE teaches a wireless communication connection method implemented by a first device (see Abstract and Figures 5, 8 & 9), the wireless communication connection method comprising: stopping scanning a first wireless signal (see page 2, para [0043] wherein because of lower capacities of the batteries of smart by the Bluetooth pairing and connecting between the mobile telephone and the smart watch, is mentioned and also see Fig.5 and para [0054] wherein by using the Bluetooth function of the smart watch end, performing Bluetooth wireless connection and pairing with the smart phone/second device, is mentioned), wherein the network scanning request instructs the second device to scan the first wireless signal (see page 2, para [0043], wherein when the smart watch has no Wifi wireless access, the smart watch accessing the Internet by the Bluetooth pairing and connecting between the mobile telephone and the smart watch, is mentioned and also see Fig.5 and para [0055]); and sending a wireless connection request to a third device to establish a wireless connection to the third device based on one or more wireless signal scanning results (see para [0055] wherein after the pairing between the smart watch and the smart phone is successfully completed, the smart watch wirelessly connecting to the network side/third device by the ipv4/ipv6 of Bluetooth Network Encapsulation Protocol (BNEP), is mentioned). 
ZHE is silent in teaching the above method comprising receiving a first scanning result of the first wireless signal from the second device and wherein the one or more wireless signal scanning results comprise the first scanning result.
LIM et al. teach a method (see Abstract and Figures 2 & 5) comprising receiving a first scanning result of the first wireless signal from the second device (see Fig.5 and para [0118] wherein when there is a scan request made from the electronic device 101/first device and a scan condition included in the scan request does not change, the scan device/second device transmitting a generated scan result to the electronic device 101/first device, is mentioned and also see para [0119] wherein the scan device/second device transmitting the scan result to the electronic device 101/first device, is mentioned) and wherein the one or more wireless signal scanning results comprise the first scanning result (see paragraph [0119] wherein the scan device 400/second device transmitting the scan result/first scanning result to the electronic device 101/first device, is mentioned and also see para [0120]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of ZHE to include receiving a first scanning result of the first wireless signal from the second device and wherein the one or more wireless signal scanning results comprising the first scanning result, disclosed by LIM et al. in order to provide an effective mechanism to provide an electronic device for efficiently requesting or performing a scan via short range communication and also to optimize its power consumption in the wireless communication system.
Regarding claim 29, ZHE and LIM et al. together teach the wireless communication connection method of claim 28.
LIM et al. further teach the wireless communication connection method of claim 28, further comprising scanning a second wireless signal to obtain a second scanning 
Regarding claim 30, ZHE and LIM et al. together teach the wireless communication connection method of claim 29.
ZHE further teaches the wireless communication connection method of claim 29, wherein sending the wireless connection request to the third device based on the one or more wireless signal scanning results further comprises: detecting a user selection for the one or more wireless signal scanning results and sending the wireless connection request to the third device corresponding to the user selection (see para [0055] wherein according to the logging-in instruction of the user, by using the customized browser of the smart watch end, logging in on the webpage edition WeChat, to enter the logging-in interface of the webpage edition WeChat platform/third device, is mentioned and also see para [0050]). 
LIM et al. further teaches the wireless communication connection method of claim 29, wherein before sending the wireless connection request to the third device, the wireless communication connection method further comprises: displaying the one or 
Regarding claim 31, ZHE and LIM et al. together teach the wireless communication connection method of claim 28.
ZHE further teaches the wireless communication connection method of claim 28, wherein stopping the scanning of the first wireless signal comprises: stopping the scanning of the first wireless signal when remaining battery power of the first device is lower than a first preset threshold; or stopping the scanning of the first wireless signal in response to user input (see para [0043] wherein because of relatively lower capacity of the battery of smart watch/first device (that includes remaining battery power of the first device being lower than a first preset threshold), if a persistent connection of wireless mode such as Wifi is used, the overall stand-by time of smart watch being affected, is mentioned and the smart watch/first device having no Wifi wireless access, is mentioned). 
Regarding claim 34, ZHE teaches a first device (see Abstract and Figures 5, 8 & 9 for smart watch/first device) comprising: a processor (see Fig.9, block 91 & Fig.8, block 82 and para [0067]) ; and a memory coupled to the processor (see Fig.9, block 91 & Fig.8, block 83) and storing instructions that, when executed by the processor, cause the first device to be configured (see paragraphs [0064] & [0065]) to: stop scanning a first wireless signal (see page 2, para [0043] wherein because of lower capacities of the batteries of smart watch/first device, is mentioned and the smart watch having no Wifi wireless access (that includes stopping scanning a first wireless signal), is mentioned); by the Bluetooth pairing and connecting between the mobile telephone and the smart watch, is mentioned and also see Fig.5 and para [0054] wherein by using the Bluetooth function of the smart watch end, performing Bluetooth wireless connection and pairing with the smart phone/second device, is mentioned), wherein the network scanning request instructs the second device to scan the first wireless signal (see page 2, para [0043], wherein when the smart watch has no Wifi wireless access, the smart watch accessing the Internet by the Bluetooth pairing and connecting between the mobile telephone and the smart watch, is mentioned and also see Fig.5 and para [0055]); and send a wireless connection request to a third device to establish a wireless connection to the third device based on a one or more wireless signal scanning results (see para [0055] wherein after the pairing between the smart watch and the smart phone is successfully completed, the smart watch wirelessly connecting to the network side/third device by the ipv4/ipv6 of Bluetooth Network Encapsulation Protocol (BNEP), is mentioned).
ZHE is silent in teaching the above first device comprising receiving a first scanning result of the first wireless signal from the second device and wherein the one or more wireless signal scanning results comprise the first scanning result.
However, LIM et al. teach a first device (see Abstract & Fig.5, electronic device 101) comprising receiving a first scanning result of the first wireless signal from electronic device 101/first device and a scan condition included in the scan request does not change, the scan device/second device transmitting a generated scan result to the electronic device 101/first device, is mentioned and also see para [0119] wherein the scan device/second device transmitting the scan result to the electronic device 101/first device, is mentioned) and wherein the one or more wireless signal scanning results comprise the first scanning result (see paragraph [0119] wherein the scan device 400/second device transmitting the scan result/first scanning result to the electronic device 101/first device, is mentioned and also see para [0120]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above first device of ZHE to include receiving a first scanning result of the first wireless signal from the second device and wherein the one or more wireless signal scanning results comprising the first scanning result, disclosed by LIM et al. in order to provide an effective mechanism to provide an electronic device for efficiently requesting or performing a scan via short range communication and also to optimize its power consumption in the wireless communication system.
Regarding claim 35, ZHE and LIM et al. together teach the first device of claim 34.
LIM et al. further teach the first device of claim 34, wherein the instructions further cause the first device to scan a second wireless signal to obtain a second scanning result, and wherein the one or more wireless signal scanning results further comprise the second scanning result (see para [0122] wherein the electronic device 
Regarding claim 36, ZHE and LIM et al. together teach the first device of claim 35.
ZHE further teaches the first device of claim 35, wherein the instructions are configured to cause the first device to send the wireless connection request to the third device by causing the third device to: detect user selection for the one or more wireless signal scanning results and send the wireless connection request to the third device corresponding to the user selection (see para [0055] wherein according to the logging-in instruction of the user, by using the customized browser of the smart watch end, logging in on the webpage edition WeChat, to enter the logging-in interface of the webpage edition WeChat platform/third device, is mentioned and also see para [0050]).
LIM et al. further teaches the first device of claim 35, wherein before sending the wireless connection request to the third device, the instructions further cause the first device to be configured to display the one or more wireless signal scanning results, wherein the one or more wireless signal scanning results comprise either the first scanning result, or both the first scanning result and the second scanning result (see paragraphs [0119] and [0120]).
Regarding claim 37, ZHE and LIM et al. together teach the first device of claim 34.
ZHE further teaches the first device of claim 34, wherein to stop scanning the first wireless signal the instructions further cause the first device to be configured to: stop scanning the first wireless signal when remaining battery power of the first device is lower than a first preset threshold; or stop scanning the first wireless signal in response to user input (see para [0043] wherein because of relatively lower capacity of the battery of smart watch/first device (that includes remaining battery power of the first device being lower than a first preset threshold), if a persistent connection of wireless mode such as Wifi is used, the overall stand-by time of smart watch being affected, is mentioned and the smart watch/first device having no Wifi wireless access, is mentioned). 
Regarding claim 40, ZHE teaches a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a first device (see Abstract and Figures 5, 8 & 9, smart watch/first device and para [0067]), cause the first device to: stop scanning a first wireless signal (see page 2, para [0043] wherein because of lower capacities of the batteries of smart watch/first device, is mentioned and the smart watch having no Wifi wireless access (that includes stopping scanning a first wireless signal), is mentioned); send, in response to stopping scanning the first wireless signal, a network scanning request to a second device over a short-range wireless communication connection between the first device and the second device (see page 2, para [0043], wherein when the smart watch has no Wifi wireless access, the smart watch accessing the Internet by the Bluetooth pairing and connecting between the mobile telephone and the smart watch, is mentioned and also see Fig.5 and para [0054] wherein by using the Bluetooth function of the smart watch end, performing Bluetooth wireless connection and pairing with the smart phone/second device, is mentioned), wherein the network scanning request instructs the second device to scan the first wireless signal (see page 2, para [0043], wherein when the smart watch has no Wifi wireless access, the smart watch accessing the Internet by the Bluetooth pairing and connecting between the mobile telephone and the smart watch, is mentioned and also see Fig.5 and para [0055]); and send a wireless connection request to a third device to establish a wireless connection based on one or more wireless signal scanning results (see para [0055] wherein after the pairing between the smart watch and the smart phone is successfully completed, the smart watch wirelessly connecting to the network side/third device by the ipv4/ipv6 of Bluetooth Network Encapsulation Protocol (BNEP), is mentioned). 
ZHE is silent in teaching the above computer program product comprising
receiving a first scanning result of the first wireless signal from the second device and wherein the one or more wireless signal scanning results comprise the first scanning result. 
However, LIM et al. teach a system (see Abstract and Figures 2 & 5) comprising receiving a first scanning result of the first wireless signal from the second device (see Fig.5 and para [0118] wherein when there is a scan request made from the electronic device 101/first device and a scan condition included in the scan request does not change, the scan device/second device transmitting a generated scan result to the electronic device 101/first device, is mentioned and also see para [0119] wherein second device transmitting the scan result to the electronic device 101/first device, is mentioned) and wherein the one or more wireless signal scanning results comprise the first scanning result (see paragraph [0119] wherein the scan device 400/second device transmitting the scan result/first scanning result to the electronic device 101/first device, is mentioned and also see para [0120]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above computer program product of ZHE to include receiving a first scanning result of the first wireless signal from the second device and wherein the one or more wireless signal scanning results comprising the first scanning result, disclosed by LIM et al. in order to provide an effective mechanism to provide an electronic device for efficiently requesting or performing a scan via short range communication and also to optimize its power consumption in the wireless communication system.
Regarding claim 41, ZHE and LIM et al. together teach the computer program product of claim 40.
LIM et al. further teach the computer program product of claim 40, wherein the computer-executable instructions further cause the first device to scan a second wireless signal to obtain a second scanning result, and wherein the one or more wireless signal scanning results further comprise the second scanning result (see para [0122] wherein the electronic device 101/first device making a request for a communication connection to the Nth short range communication device 502, and the Nth short range communication device 502 supporting only the second short range communication having a short range communication scheme different from that of the 
Regarding claim 42, ZHE and LIM et al. together teach the computer program product of claim 41.
ZHE further teaches the computer program product of claim 41, wherein to send the wireless connection request to the third device the computer-executable instructions further cause the first device to: detect user selection for the one or more wireless signal scanning results and send the wireless connection request to the third device corresponding to the user selection (see para [0055] wherein according to the logging-in instruction of the user, by using the customized browser of the smart watch end, logging in on the webpage edition WeChat, to enter the logging-in interface of the webpage edition WeChat platform/third device, is mentioned and also see para [0050]).
LIM et al. further teaches the computer program product of claim 41, wherein before the sending the wireless connection request to the third device the computer-executable instructions further cause the first device to: display the one or more wireless signal scanning results, wherein the one or more wireless signal scanning results comprise either the first scanning result, or the first scanning result and the second scanning result (see paragraphs [0119] and [0120]). 
Regarding claim 43, ZHE and LIM et al. together teach the computer program product of claim 40.
remaining battery power of the first device being lower than a first preset threshold), if a persistent connection of wireless mode such as Wifi is used, the overall stand-by time of smart watch being affected, is mentioned and the smart watch/first device having no Wifi wireless access, is mentioned). 
Regarding claim 46, ZHE and LIM et al. together teach the computer program product of claim 40.
ZHE further teaches the computer program product of claim 40, wherein to stop scanning the first wireless signal the computer-executable instructions further cause the first device to stop scanning the first wireless signal in response to user input (see para [0042] wherein the user command controlling the wireless connection of the smart watch/first device, is mentioned and also see para [0043] wherein because of lower capacities of the batteries of smart watch/first device, is mentioned and the smart watch having no Wifi wireless access (that includes stopping scanning a first wireless signal), is mentioned). 
Allowable Subject Matter
4.	Claims 32, 33, 38, 39, 44, 45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ye et al. (US Pub. No: 2016/0337717 A1) disclose an interaction method based on multimedia programs, a terminal device, a server in wireless networking system.
6.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	12/4/2021